DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants provided a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  The arguments advanced therein are persuasive with respect to the rejections of record, and some of those rejections are accordingly withdrawn.  In view of a further search, however, a new rejection is set forth further below.  This action is not made final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-12 and 14-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2018/0301443).

Kim et al. discloses, as shown in Figures, a method of fabricating a semiconductor package comprising:
	bonding a first wafer (1620) to a second wafer (1610), the first wafer including a plurality of first semiconductor chip regions (620) separated by a first scribe lane region (SL), and the second wafer including a plurality of second semiconductor chip regions (610) separated by a second scribe lane region;
	forming first redistribution patterns (500) on the second wafer at the plurality of second semiconductor chip regions, respectively, after the second wafer is bonded to the first wafer; and
	mounting a plurality of third semiconductor chips (300,200) on the second wafer at the plurality of second semiconductor chip regions, respectively,
	wherein the plurality of third semiconductor chips are electrically connected to the first redistribution patterns, respectively, and


Regarding claim 2, Kim et al. discloses the method further comprising:
	removing the first and second scribe lane regions of the first and second wafers to separate a plurality of semiconductor packages from each other,
	wherein each of the plurality of the semiconductor packages comprises a first semiconductor chip (620), a second semiconductor chip (610) and one of the third semiconductor chips (200,300) sequentially stacked, the first semiconductor chip corresponds to one of the first semiconductor chip regions and the second semiconductor chip corresponds to one of the second semiconductor chip regions [Figure 7E].

Regarding claim 3, Kim et al. discloses the first wafer includes a first conductive pad (614) and the second wafer includes a second conductive pad (624), and
	wherein the bonding of the first wafer to the second wafer integrally combines the first conductive pad with the second conductive pad [Figures].

Regarding claim 4, Kim et al. discloses the first wafer further includes a first insulation layer (part of 612) in contact with a bottom surface and a sidewall of the first conductive pad and the second wafer further incudes a second insulation layer (part of 622) in contact with a bottom surface and a sidewall of the second conductive pad,


Regarding claim 5, Kim et al. discloses the method further comprising a mold layer (400) covering a sidewall of at least one of the plurality of the third semiconductor chips.

Regarding claim 6, Kim et al. discloses at least one of the plurality of the third semiconductor chips includes a second redistribution pattern (210,310), and
	wherein the mounting of the plurality of the third semiconductor chips on the second wafer electrically connects the second redistribution pattern to one of the first redistribution pattern [Figures].

Regarding claim 8, Kim et al. discloses, as shown in Figures, a method of fabricating a semiconductor package comprising:
	bonding first wafer (1620) to a second wafer (1610);
	forming first redistribution patterns (520) on the second wafer after the second wafer is bonded to the first wafer;
	forming a first passivating layer (upper portion of 500) to cover the first redistribution patterns (520);
	mounting a plurality of third semiconductor chips (200,300) on the second wafer; and
	separating the bonded first and second wafers into a plurality of semiconductor packages,
	wherein each of the plurality of semiconductor packages includes at least one of the third semiconductor chips (200,300) and at least one of the redistribution patterns (500).

Regarding claim 9, Kim et al. discloses the first wafer includes a first conductive pad (614) and the second wafer includes a second conductive pad (624), and
	wherein the bonding of the first wafer to the second wafer integrally combines the first conductive pad with the second conductive pad [Figures].

Regarding claim 10, Kim et al. discloses the first wafer further includes a first insulation layer (part of 612) in contact with a bottom surface and a sidewall of the first conductive pad (614) and the second wafer further includes a second insulation layer (622) in contact with a bottom surface and a sidewall of the second conductive pad (624),
	wherein the bonding of the first wafer to the second wafer bonds the first insulation layer to the second insulation layer [Figures].

Regarding claim 11, Kim et al. discloses the method further comprising a mold layer (400) covering a sidewall of at least one of the plurality of the third semiconductor chips.

Regarding claim 12, Kim et al. discloses at least one of the plurality of the third semiconductor chips includes a second redistribution pattern (210,310), and
	wherein the mounting of the plurality of the third semiconductor chips on the second wafer electrically connects the second redistribution pattern to one of the first redistribution pattern.


	bonding a first wafer (1620) to a second wafer (1610);
	forming a plurality of third semiconductor chips (200,300);
	forming redistribution patterns (500) on the plurality of third semiconductor chips after the second wafer is bonded to the first wafer or on the second wafer after the second wafer is bonded to the first wafer;
	forming a first passivation layer (upper portion of 500) to cover the first redistribution patterns;	
	mounting the plurality of the third semiconductor chips (200,300) on the second wafer; and
	removing portions of the first and second wafers to separate a plurality of semiconductor packages from each other,
	wherein each of the plurality of semiconductor packages includes at least one of the third semiconductor chips (200,300).

Regarding claim 15, Kim et al. discloses at least one of the plurality of the third semiconductor chips includes a redistribution pattern (210,310).

Regarding claim 16, Kim et al. discloses the method further comprising forming redistribution patterns (520) on the second wafer before mounting the plurality of the third semiconductor chips on the second wafer.


	wherein the bonding of the first wafer to the second wafer integrally combines the first conductive pad with the second conductive pad [Figures].

Regarding claim 18, Kim et al. discloses the first wafer further includes a first insulation layer (part of 612) in contact with a bottom surface and a sidewall of the first conductive pad (614) and the second wafer further includes a second insulation layer (part of 622) in contact with a bottom surface and a sidewall of the second conductive pad (624),
	wherein the bonding of the first wafer to the second wafer bonds the first insulation layer to the second insulation layer [Figures].

Regarding claim 19, Kim et al. discloses the method further comprising a mold layer (400) covering a sidewall of at least one of the plurality of the third semiconductor chips.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0301443) in view of Jo et al. (US 2014/0141569, of record).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897